             Case 2:18-cv-01014-TSZ Document 24 Filed 07/30/19 Page 1 of 4




 1
                                                               The Honorable Thomas Zilly
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10
      KYLLE AND SHAWNETTE BERNETHY, individually
11    and on behalf of their marital community,         NO. 2:18-CV-01014-TSZ

12                        Plaintiffs,
                                                        MOTION FOR LEAVE TO
13          v.                                          WITHDRAW

14    LAKECOURT APARTMENTS, LLC, a Washington           HEARING DATE:
      limited liability company; FANEUIL HALL           AUGUST 16, 2019
15    APARTMENTS, LLC, a Washington limited liability   (WITHOUT ORAL ARGUMENT)
      company; and MIKE and TONYA HEATHMAN, a
16    marital community,

17                        Defendants.
      LAKECOURT APARTMENTS, LLC, a Washington
18    limited liability company; FANEUIL HALL
      APARTMENTS, LLC, a Washington limited liability
19    company; and MIKE and TONYA HEATHMAN, a
      marital community,
20
                          Counterclaimants,
21
            v.
22
      KYLLE AND SHAWNETTE BERNETHY, individually
23    and on behalf of their marital community,
24                        Counter Defendants.
25

26

27

     MOTION FOR LEAVE TO WITHDRAW - 1                   HKM EMPLOYMENT ATTORNEYS LLP
                                                              600 Stewart Street, Suite 901
                                                              Seattle, Washington 98101
                                                                      (206) 838-2504
              Case 2:18-cv-01014-TSZ Document 24 Filed 07/30/19 Page 2 of 4




 1                                           INTRODUCTION

 2           Pursuant to Local Rule (LR) 83.2 and Rules of Professional Conduct (RPCs) 1.16, 3.3,

 3    and 1.2(d), counsel for Plaintiffs brings this Motion for Leave to Withdraw from

 4    representation of Plaintiffs.

 5                                       STATEMENT OF FACTS

 6           Depositions were taken in this case the week prior to the discovery cutoff date, which

 7    was Monday, July 22, 2019. On that same date, Defendants submitted their Answers and

 8    Responses to Plaintiffs’ Interrogatories and Requests for Production. After attending the

 9    depositions and reviewing the discovery answers and responses, counsel for Plaintiffs

10    concluded that certain issues governed by the RPCs had arisen and that she was obligated to

11    act as a result. She independently researched the ethical issues presented and then contacted

12    the Washington State Bar Association’s (“WSBA’s”) ethics hotline on July 25, 2019, where she

13    left a message seeking a return phone call. On July 26th, Defendants filed their Motion for

14    Summary Judgment, which is scheduled to be heard on August 16, 2019. Counsel for Plaintiffs

15    was unable to connect with the WSBA for a substantive discussion of the ethical issues

16    involved until Monday, July 29, 2019. See Declaration of Kristi Favard (“Favard Decl.”).

17           Between counsel’s own research and the phone conversation she had with the WSBA,

18    she determined that she is mandatorily obligated to file a Motion for Leave to Withdraw under

19    Rules of Professional Conduct 1.16 and 3.3 because facts and professional considerations exist

20    that require her to seek withdrawal from the case. Due to confidentiality obligations

21    mandated by RPC 1.6, counsel for Plaintiffs is unable to provide further details unless ordered

22    by the Court. Favard Decl.

23           Plaintiffs have been informed of counsel’s intent to withdraw and have been sent

24    copies of all applicable pleadings via both regular and certified mail, return receipt requested.

25    Plaintiffs will not be represented and will need to retain new counsel or represent themselves

26    in this matter going forward should the Motion for Leave to Withdraw be granted. Id.

27

     MOTION FOR LEAVE TO WITHDRAW - 2                            HKM EMPLOYMENT ATTORNEYS LLP
                                                                       600 Stewart Street, Suite 901
                                                                       Seattle, Washington 98101
                                                                               (206) 838-2504
              Case 2:18-cv-01014-TSZ Document 24 Filed 07/30/19 Page 3 of 4




 1                                           ISSUE PRESENTED

 2           Should the Court grant Plaintiffs’ counsel leave to withdraw from representing

 3    Plaintiffs pursuant to RPCs 1.16 and 3.3?

 4                                        EVIDENCE RELIED UPON

 5           The Declaration of Kristi Favard and exhibits attached thereto and the records and

 6    pleadings on file with the Court.

 7                                           LEGAL ARGUMENT

 8           Local Court Rule of Civil Procedure 83.2 requires leave of the Court for withdrawal of

 9    representation. Pursuant to RPC 1.16, professional considerations require counsel for

10    Plaintiffs to seek leave for withdrawal of representation. Further information cannot be

11    revealed due to confidentiality. RPC 1.6. Plaintiffs will not be represented and will need to

12    retain new counsel or represent themselves in this matter going forward should this Motion

13    for Leave to Withdraw be granted. WSBA Advisory Opinion 201701 supports this Motion. See

14    Favard Decl., Ex. A. Plaintiffs will not be prejudiced by counsel’s withdrawal because, as they

15    have testified, several law firms are willing to represent them. See Favard Decl., Ex. B, Kylle

16    Bernethy Deposition, p. ___, ll. _______. In addition, no trial continuances have been given in this

17    matter to date and Plaintiffs may be able to seek a continuance of the trial date if necessary.

18    Therefore, counsel’s Motion for Leave to Withdraw should be granted.

19                                              CONCLUSION

20           The Court should grant the Motion for Leave to Withdraw.

21
                              Dated this 30th day of July 2019 in Everett, Washington.
22
                                                      HKM EMPLOYMENT ATTORNEYS LLP
23
                                                      /s/ Kristi Favard
24                                                    Kristi Favard, WSBA #34419
25                                                    600 Stewart Street, Ste 901
                                                      Seattle, WA 98101
26                                                    Telephone: (206) 972-6858
                                                      Email: kfavard@hkm.com
27                                                    Attorneys for Plaintiff

     MOTION FOR LEAVE TO WITHDRAW - 3                              HKM EMPLOYMENT ATTORNEYS LLP
                                                                         600 Stewart Street, Suite 901
                                                                         Seattle, Washington 98101
                                                                                 (206) 838-2504
              Case 2:18-cv-01014-TSZ Document 24 Filed 07/30/19 Page 4 of 4




 1
                                      CERTIFICATE OF SERVICE
 2
             I hereby certify that on the date below, I caused the foregoing document to be filed
 3
     using CM/ECF, which will transmit the same to all counsel of record. I have also mailed a
 4
     copy via Regular U.S. Mail and a copy via Certified Mail Return Receipt Requested to the
 5
     Plaintiffs at the following address:
 6
             {insert Bernethys new address and phone number here}
 7

 8
             DATED: July 30, 2019
 9

10                                              By /s/ Kristi Favard
                                                  Kristi Favard, WSBA No. 34419
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     MOTION FOR LEAVE TO WITHDRAW - 4                         HKM EMPLOYMENT ATTORNEYS LLP
                                                                    600 Stewart Street, Suite 901
                                                                    Seattle, Washington 98101
                                                                            (206) 838-2504
